THEATTORNEYGENERAI.
                                        OF     TEXAS




Honorable      John L. Compton                 Opinion No. O-4532
Assistant     County Attorney
Liberty     County                             Re:   County judge’s      tri.al fees.
Liberty,     Texas

Dear   Sir:

               Your       request
                              for opinion has been received and carefully
considered      by this department.    We quote from your request as follows:

             “The County Clerk of this County has requested that
        this office obtain a ~ruling from you upon the following
        question:

               “Is the County Judge entitled to a trial fee ~of $3.00.
               where a case has been settled by the ‘parties and dis-
               posed of by an order of dismissal?

                “I have~advised  the County Clerk that it is my construc-
           tion of Section 2 of Article 3926, of the’Revised Civil Statutes
           of 1925. which reads as follows:

               as., . . for each civil cause finally disposed of by him
               by trial or otherwise    $3.00 to be taxed against the
               party cast in the suit . . .’

           that under the facts stated the County Judge would be entitled
           to the trial fee which should be tared as costs by the County
           Clerk.   It is my opinion that in view of the reading of the
           Statute which says ‘by trial or otherwise’ that the word or
           phrase ‘otherwisr    is all inclusive and includes any case
           finally disposed of whether by dismissal    in any manner or
           by a judgment of any kind.”

              Article       3926, Vernon’s   Annotated   Texas   Civil   Statutes,      reads   in
part   as follows:

                ” . . .
Honorable      John L., Clompton, Page      2 (074532)




               Y2. . . . For each civil cause  finally disposed of
           by htm by t&l   or otbsrwise, three dollara, to be taxed
           agakst the party cast in the suit; . , !*

               Arttcle    2089,~ Yarnon’s   Annokkd        Texas   Gtvil   Sktuks,     reado    as
follows:

                *The plaintiff may enter a dkc,ontinuance           on the do&et
           in vacation, in any suit wherein the defendant          has not answered;
           on the payment of all cask that have accrued            thereon..”

              Article   3926, V,,AlC$3., supra. allows a fee of $3.00 to the county
 judge for each civil cause finally disposed of by him by trial or otherwise.
 We thinh the county judge would be entitled to the fee when he f&ally           disposed
 of the case by his or&r      of .dismissaL   ,Ho,svever, we wish to point out, as held
 in opinion No. O-l 144 of this department,      a copy of which ts .enclose.d for your
 information,    that the ~county judge would not,‘be entitled tothe fee wh+e        the
 plaintiff in a civil case under the provkions       of Article 2089,~VrA.C,SI.,   supra,
,dismissed    the s.uit in vacation before an answer was filed and paid the costs.


               Trusting    that this satisfactorily   answers       your inquiry,      we are

                                                               Very   truly   yours,

                                                      ATTORNEYCENERALOFTEXAS

                                                      By    /s/ Wm. .J..Fannmg
                                                                Wm. J. Fanning
W SF :GO:ttw                                                               Assistant

ENCLOSURE

APPROVED    APR 15, 1942
/s/ Grover Sellers
FIRST ASSISTANT
ATTORNEY    GENERAL

APPROVED   OPlNlON   COMMITTEE
By /s/ BWB. Chairman